                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                Plaintiff,                                       Case No. 18-cv-1931

        v.

EAST WISCONSIN SAVINGS BANK,

                Defendant.


                           PLAINTIFF’S MOTION FOR
              LEAVE TO FILE DOCUMENTS WITH RESTRICTED ACCESS


        Plaintiff, Tiffany Doberstein, by and through her attorneys, Walcheske & Luzi, LLC, moves

the Court for an order granting her leave to file the designated exhibit to the Declaration of David M.

Potteiger with access restricted to case participants including this Court and its staff. The designated

exhibit, or portions thereof, contains confidential and personal identifying information including

personal addresses and employee identification numbers. Therefore, good cause exists to file said

exhibit with restricted access, at least on a temporary basis.

        WHEREFORE, for the foregoing reasons, Plaintiffs request that the Court enter an Order

allowing Plaintiff to file the designated exhibit under with restricted access.

        Dated this 12th day of July, 2019
                                                        WALCHESKE & LUZI, LLC
                                                        Counsel for Plaintiff

                                                        s/ David M. Potteiger
                                                        James A. Walcheske, State Bar No. 1065635
                                                        Scott S. Luzi, State Bar No. 1067405
                                                        David M. Potteiger, State Bar No. 1067009



         Case 1:18-cv-01931-WCG Filed 07/12/19 Page 1 of 2 Document 20
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




        Case 1:18-cv-01931-WCG Filed 07/12/19 Page 2 of 2 Document 20
